Citation Nr: 1103345	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-28 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for diabetes mellitus.  

2.  Entitlement to an initial compensable disability evaluation 
for non-proliferative diabetic retinopathy.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to a disability evaluation in excess of 20 
percent for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy of the right upper extremity.  

6.  Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy of the left upper extremity.  

7.  Entitlement to a disability evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).  

8.  Entitlement to an effective date prior to September 29, 2008 
for the assignment of a 50 percent disability evaluation for 
PTSD.  

9.  Entitlement to an effective date prior to September 29, 2008 
for the assignment of a 20 percent disability evaluation for 
peripheral neuropathy of the right lower extremity.  

10.  Entitlement to an effective date prior to September 29, 2008 
for the assignment of a 20 percent disability evaluation for 
peripheral neuropathy of the left lower extremity.  

11.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from April 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2008, July 2008, December 2008 and March 
2009 rating decisions of the Department of Veterans Affairs 
Regional Office (RO) in Lincoln, Nebraska.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Lincoln, Nebraska in June 2010.  
A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

The  issue of entitlement to service connection for 
coronary artery disease/ischemic heart disease was 
deferred in a January 2010 rating decision but it has not 
since been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this issue, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires restricted diet and 
oral medications; it does not require insulin or restricted 
activities and there have been no periods of hospitalization.  

2.  The Veteran's non-proliferative diabetic retinopathy does not 
result in impaired visual acuity or field of vision.  

3.  The Veteran's peripheral neuropathy of the right lower 
extremity is manifested by moderate symptomatology such as 
feelings of cold and decreased sensation.

4.  The Veteran's peripheral neuropathy of the left lower 
extremity is manifested by moderate symptomatology such as 
feelings of cold and decreased sensation.  

5.  The Veteran's peripheral neuropathy of the right upper 
extremity is manifested by mild symptomatology such as decreased 
sensation.  

6.  The Veteran's peripheral neuropathy of the left upper 
extremity is manifested by mild symptomatology such as decreased 
sensation.  

7.  The Veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as disturbances of motivation and mood, sleep 
impairment, and difficulty in establishing and maintaining 
effective work and social relationships; it is not manifested by 
total occupational impairment or occupational and social 
impairment with deficiencies in most areas, such as work, family 
relations, judgment, or thinking.  

8.  The Veteran's claim seeking entitlement to an increased 
disability rating for peripheral neuropathy of the lower 
extremities was received by VA on September 29, 2008.  

9.  The evidence of record does not demonstrate that the Veteran 
was entitled to a 20 percent disability rating for peripheral 
neuropathy of the right or left lower extremity prior to 
September 29, 2008.  

10.  The Veteran's claim seeking entitlement to an increased 
disability rating for PTSD was received by VA on September 29, 
2008.  

11.  The evidence of record does not demonstrate that the Veteran 
was entitled to a 50 percent disability rating for PTSD prior to 
September 29, 2008.  




CONCLUSIONS OF LAW

1.  The criteria necessary for a disability rating in excess of 
20 percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.119, 
Diagnostic Code 7913 (2010).

2.  The criteria for a compensable disability evaluation for non-
proliferative diabetic retinopathy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
4.79, Diagnostic Codes 6063 to 6080 (2010).

3.  The criteria necessary for a disability evaluation in excess 
of 20 percent for diabetic neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.124a, Diagnostic Code 8520 
(2010).

4.  The criteria necessary for a disability evaluation in excess 
of 20 percent for diabetic neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.79, 4.124a, Diagnostic Code 8520 (2010).

5.  The criteria necessary for a disability evaluation in excess 
of 10 percent for diabetic neuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.124a, Diagnostic Code 8516 
(2010).

6.  The criteria necessary for a disability evaluation in excess 
of 10 percent for diabetic neuropathy of the left upper extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.79, 4.124a, Diagnostic Code 8516 (2010).

7.  The criteria necessary for a disability evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic 
Code 9411 (2010).

8.  An effective date earlier than September 29, 2008 for an 
increased disability rating of 20 percent for the Veteran's 
peripheral neuropathy of the right lower extremity is not 
warranted.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.151(a), 3.400 (2010).  

9.  An effective date earlier than September 29, 2008 for an 
increased disability rating of 20 percent for the Veteran's 
peripheral neuropathy of the left lower extremity is not 
warranted.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.151(a), 3.400 (2010).  

10.  An effective date earlier than September 29, 2008 for an 
increased disability rating of 50 percent for the Veteran's PTSD 
is not warranted.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 
38 C.F.R. § 3.151(a), 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify 

In correspondence dated in February 2008, April 2008, October 
2008, March 2009 and January 2010, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO 
notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  The RO also notified the Veteran of the 
process by which disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disability and the effect that the worsening has on his 
employment and daily life.  The Veteran was informed that should 
an increase in disability be found, a disability rating would be 
determined by applying the relevant diagnostic codes.

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in November 
2008, February 2009, March 2009 and August 2009, and VA has 
obtained these records as well as the records of the Veteran's 
outpatient treatment with VA.  Copies of the Veteran's private 
medical records, including his Social Security Administration 
(SSA) records, have also been obtained and incorporated into the 
claims file.  Significantly, neither the Veteran nor his 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not yet been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Increased Disability Evaluation Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Also, in Fenderson v. West, 12 Vet. App. 119, 126 
(1999), the Court noted that where the question for consideration 
is propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" is 
required.  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Diabetes Mellitus

The Veteran contends that he is entitled to a disability rating 
in excess of 20 percent for his service-connected diabetes 
mellitus.  However, as outlined below, the preponderance of the 
evidence of record demonstrates that the Veteran is not entitled 
to a disability rating in excess of 20 percent at any time during 
the pendency of his claim.  

For historical purposes, the Veteran was originally granted 
service connection for diabetes mellitus in an October 2007 
rating decision.  A 20 percent disability rating was assigned 
under Diagnostic Code 7913, effective as of August 10, 2007.  In 
September 2008, VA received a claim from the Veteran seeking a 
higher disability rating.  This claim was denied in a December 
2008 rating decision, which the Veteran appealed to the Board in 
June 2009.  

The Veteran was afforded a VA examination for his reported 
peripheral neuropathy in November 2008.  It was noted that the 
Veteran's recent diabetes control was good.  The Veteran was 
noted to be taking the oral medication Metformin at this time, 
but there was no mention of insulin use.  

The Veteran was afforded a VA examination for his diabetes 
mellitus in March 2009.  The examiner concluded that the 
Veteran's diabetes mellitus was treated with oral medication 
only.  It was also noted that while the Veteran treated his 
diabetes mellitus with a restricted diet, the Veteran was not 
restricted in his ability to perform strenuous activities.  The 
Veteran was noted to have episodes of hypoglycemia reactions or 
ketoacidosis, but none of these complications required 
hospitalization and the Veteran only visited his diabetic care 
provider monthly or less often.  

Finally, the Veteran was afforded a VA examination for the 
purpose of determining his employability in August 2009.  During 
this examination, the Veteran reported that he did not really 
have high blood sugar and that he did not check his blood sugar 
at home.  He also denied hospital stays for diabetes.  The 
examiner concluded that the Veteran's elevated blood sugar was 
controlled to normal limits by oral medication.  The examiner 
further concluded that the Veteran had no impact on his 
activities of daily living or his occupation as a result of this 
disability.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 20 
percent for his diabetes mellitus.  Under Diagnostic Code 7913, 
diabetes mellitus that is manageable by restricted diet only is 
rated 10 percent disabling.  Diabetes mellitus requiring insulin 
and restricted diet, or; oral hypoglycemic agent and restricted 
diet, is rated 20 percent disabling.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is rated 
40 percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately rated, is rated 60 percent disabling.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
rated, is rated 100 percent disabling.  Note (1) to Diagnostic 
Code 7913 provides that compensable complications of diabetes are 
to be rated separately unless they are part of the criteria used 
to support a 100 percent rating (under Diagnostic Code 7913).  
Noncompensable complications are considered part of the diabetic 
process under Diagnostic Code 7913.  Note (2) provides that, when 
diabetes mellitus has been conclusively diagnosed, the 
adjudicator is not to request a glucose tolerance test solely for 
rating purposes.  38 C.F.R. § 4.119.

The evidence of record demonstrates that the Veteran has not 
treated his diabetes mellitus with insulin at any time during the 
pendency of his claim.  In addition, the March 2009 VA examiner 
concluded that the Veteran was not limited in his ability to 
perform strenuous activities.  The examiner also noted that while 
the Veteran had experienced episodes of ketoacidosis or 
hypoglycemic reactions, none of these required any period of 
hospitalization.  Finally, the August 2009 VA examiner concluded 
that the Veteran's elevated blood sugar was well-controlled with 
oral medication and that he did not suffer from any limitation of 
his activities of daily living as a result of his diabetes 
mellitus.  Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to a disability 
rating in excess of 20 percent for his diabetes mellitus.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's diabetes mellitus requires a restricted diet and 
oral medication.  However, such impairment is contemplated by the 
rating criteria.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  
The Veteran has routinely denied being hospitalized for his 
diabetes mellitus, and the August 2009 VA examiner concluded that 
the Veteran suffered from no occupational impairment as a result 
of his diabetes mellitus.  The rating criteria reasonably 
describe the Veteran's disability and referral for consideration 
of an extraschedular rating is, therefore, not warranted.  

As a final matter, the Board recognizes that the Veteran believes 
he is entitled to a disability rating in excess of 20 percent for 
his diabetes mellitus.  However, the Veteran has not submitted 
any evidence to demonstrate entitlement to an increased 
disability evaluation.  During his June 2010 hearing, the Veteran 
indicated that his blood sugar was kept down as a result of his 
oral medication.  He did not provide any testimony to suggest 
that his diabetes mellitus has resulted in more severe 
symptomatology.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, as outlined above, the Veteran 
has not treated his diabetes mellitus with insulin or restricted 
activities, or been hospitalized for his diabetes, at any time 
during the pendency of this claim.  As such, staged ratings are 
not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability rating in excess of 20 percent for diabetes mellitus 
must be denied.



	(CONTINUED ON NEXT PAGE)
Non-Proliferative Diabetic Retinopathy

The Veteran contends that he is entitled to a compensable 
disability rating for his non-proliferative diabetic retinopathy.  
However, as outlined below, the preponderance of the evidence of 
record demonstrates that the Veteran's visual impairment is due 
to nonservice-connected eye conditions.  As such, a compensable 
disability rating is not warranted.  

For historical purposes, the Veteran was granted service 
connection for non-proliferative diabetic retinopathy in a 
January 2008 rating decision.  A noncompensable disability 
evaluation was assigned under Diagnostic Code 6080, effective as 
of August 10, 2007.  The Veteran submitted a timely notice of 
disagreement following this decision in April 2008.  The Veteran 
subsequently appealed the noncompensable disability rating to the 
Board in September 2008.  

In rating impairment of visual acuity, the best distant vision 
obtainable after best correction with glasses will be the basis 
of rating, except in cases of keratoconus in which contact lenses 
are medically required.  38 C.F.R. § 4.75.  

The Veteran is currently rated under Diagnostic Code 6099- 6080 
for his diabetic retinopathy.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; with the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 6099 refers to 
an unlisted disability of the eye.  The Rating Schedule does not 
contain a specific diagnostic code for diabetic retinopathy.  
However, where an unlisted condition is encountered it is 
permissible to rate it under a closely related disease or injury, 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2010).  

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 or worse in one eye and 20/50 or worse 
in the other.  38 C.F.R. § 4.84(a) (2008).  The ratings increase 
in 10 percent increments according to the levels of vision 
impairment with the greatest award of 100 percent assignable for 
visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), 
Diagnostic Codes 6063-6078 (2010).  

Visual impairment can also be rated on the basis of loss of field 
of vision. 38 C.F.R. § 4.76.  However, in this case, there is no 
evidence of visual impairment based on the loss of field of 
vision associated with the Veteran's diabetic retinopathy.

During the pendency of the appeal, the criteria for rating eye 
disabilities were amended effective December 10, 2008, but these 
amended criteria govern cases only when the claim is filed on or 
after that date.  73 Fed. Reg. 66543 (November 10, 2008).  Here, 
because the Veteran filed his claim prior to December 10, 2008, 
the appeal will be considered under the prior criteria.  73 Fed. 
Reg. 66543 (Nov. 10, 2008).

Upon filing his claim, the Veteran was afforded a VA examination 
of the eyes in November 2007.  At the time of examination, the 
Veteran denied any change in his visual acuity.  The examiner 
concluded that the Veteran suffered from no periods of 
incapacitation due to his eye disease.  Corrected visual acuity 
of the right eye was 20/20 and corrected visual acuity of the 
left eye was 20/-40.  The Veteran was also found to have 
impairment of the field of vision with a scomata present in the 
left eye.  The examiner diagnosed the Veteran with mild non-
proliferative diabetic retinopathy bilaterally, nuclear sclerotic 
and cortical cataracts bilaterally, pattern dystrophy of the left 
eye with choroidal neovascularization, status post photodynamic 
therapy and Lucentis, and glaucoma suspect with increased cup to 
disc ration.  

The examiner prepared an addendum to the above examination report 
in December 2007.  The examiner concluded that the field of 
vision impairment was not attributable to the Veteran's diabetic 
retinopathy.  Rather, it was due to the Veteran's increased 
cupping and glaucoma suspect and his age-related macular 
degeneration.  The examiner explained that the Veteran's mild 
non-proliferative diabetic retinopathy and absence of history of 
macular edema precluded this as the etiology of the small scotoma 
found upon examination.  

Subsequent VA outpatient treatment records demonstrate that the 
Veteran has continued to seek treatment for his eyes.  In 
February 2008, the Veteran underwent a sclera buckle revision for 
retinal tear and retinal detachment of the right eye.  This was 
related to age-related macular degeneration.  A September 2008 
eye outpatient note diagnosed the Veteran with mild non-
proliferative diabetic retinopathy and glaucoma suspect.  

The record also contains a letter prepared by a private 
ophthalmologist with the initials D.C. dated August 2008.  Dr. C 
indicated that the Veteran had a history of choroidal 
neovascularization from a pattern dystrophy in both eyes.  He was 
also noted to have very mild non-proliferative diabetic 
retinopathy and suspect glaucoma.  

The Veteran was afforded an additional VA examination of the eyes 
in February 2009.  The Veteran was noted to have pattern 
dystrophy in the left eye, neovascular macular degeneration in 
the right eye, and glaucoma suspect.  The Veteran was noted to 
have blurring of both eyes with no periods of incapacitation.  
Corrected visual acuity of the right eye was 20/50 and corrected 
visual acuity of the left eye was 20/50.  No visual field defect 
was found upon examination. The Veteran was noted to have 
abnormal accommodation but this was related to age-related 
presbyopia.  The examiner concluded that the Veteran suffered 
from pattern dystrophy of the left eye with a history of 
choroidal neovascularization.  The examiner concluded that the 
Veteran's pattern dystrophy was the cause of his decreased vision 
in the left eye and that his macular degeneration was the cause 
of his decreased vision in the right eye.  The examiner further 
opined that the Veteran's choroidal neovascularization and his 
macular degeneration were not caused by or exacerbated by his 
service-connected diabetes.  

The record also contains a number of private treatment records 
from a private physician with the initials J.S.  According to a 
January 2009 note, the Veteran had a history of bilateral macular 
degeneration, bilateral nonproliferative diabetic retinopathy, 
and bilateral cataracts causing decreased vision.  Examination 
revealed visual acuity with best correction of 20/40 in the right 
eye and 20/30 in the left eye.  Examination also revealed some 
small scotomas to the right of fixation.  The Veteran was 
recommended for occupational therapy to assist with his reading.  
A May 2009 note from Dr. S indicates that the Veteran completed 
his vision rehabilitation training and that he made excellent 
progress.  

The Veteran was seen by VA on an outpatient basis in July 2009.  
The Veteran was noted to have a history of diabetes mellitus with 
mild non-proliferative diabetic retinopathy in each eye.  
Corrected visual acuity was found to be 20/70 in the right eye 
and 20/60 in the left eye.  However, after the evaluation, the 
Veteran was found to have diabetes mellitus without retinopathy 
in either eye.  Nonetheless, the Veteran was again diagnosed with 
mild non-proliferative diabetic retinopathy during outpatient 
treatment in November 2009.  

Finally, the record contains two additional notes from the 
previously noted Dr. S.  According to a letter dated December 
2009, the Veteran had low vision due to macular degeneration and 
diabetic retinopathy.  The Veteran was noted to have visual 
acuities of 20/191 in the right eye and 20/84 in the left eye.  
According to a letter dated June 2010, the Veteran had low vision 
due to macular degeneration and diabetic retinopathy.  It was 
noted that examination revealed a visual acuity of the right eye 
of 20/401 and a visual acuity of the left eye of 20/105.  The 
letter does not indicate whether this was corrected visual 
acuity, and Dr. S did not provide any rationale for how the 
Veteran's diabetic retinopathy contributed to his reduced visual 
acuity.  In addition, Dr. S did not indicate whether this was 
near vision or distant vision.  In rating impairment of visual 
acuity, the best distant vision obtainable will be the basis of 
rating.  38 C.F.R. § 4.75.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a compensable disability rating for 
his service-connected non-proliferative diabetic retinopathy.  
The Board recognizes that the Veteran suffers from some degree of 
impaired visual acuity.  According to the November 2007 VA 
examination, the Veteran had corrected vision of 20/20 in the 
right eye and 20/40 in the left eye.  However, applying these 
visual acuity findings to 38 C.F.R. § 4.84a, Table V, the Veteran 
would not be entitled to a compensable disability rating.  The 
minimal impaired vision to warrant a compensable disability 
rating is visual acuity in one eye of at least 20/40 and visual 
acuity in the other eye of at least 20/50.  Id.  

Subsequent records demonstrate that the Veteran's vision has 
continued to deteriorate.  According to the February 2009 VA 
examination report, the Veteran had corrected distance vision of 
20/50 in each eye.  This degree of visual impairment would 
warrant a 10 percent disability rating under Diagnostic Code 
6066.  Id.  However, the February 2009 VA examiner specifically 
concluded that the Veteran's decreased vision was not caused by 
or exacerbated by his service-connected diabetic retinopathy, but 
rather, due to neovascular macular degeneration of the right eye 
and pattern dystrophy of the left eye.  The Veteran is not 
service-connected for these conditions.  

Likewise, the Veteran is not entitled to a compensable disability 
rating for impairment of the visual field.  According to the 
November 2007 VA examiner, the Veteran did suffer from impairment 
of the visual field.  However, in a December 2007 addendum, the 
examiner concluded that the field of vision impairment was not 
attributable to the Veteran's diabetic retinopathy, but rather, 
to increased cupping and glaucoma suspect and age-related macular 
degeneration.  The Veteran is not service-connected for these 
conditions.  In addition, the February 2009 VA examiner did not 
find any impairment of the visual field upon examination.  As 
such, the preponderance of the evidence of record demonstrates 
that the Veteran is not entitled to a compensable disability 
rating based on impairment of the visual field.  

In making the above determination, the Board has considered the 
December 2009 and June 2010 letters prepared by the private 
physician with the initials J.S. in which he notes that the 
Veteran's low vision is due to macular degeneration and diabetic 
retinopathy.  However, the Board does not find these statements 
to be persuasive.  While the conclusions of a physician are 
medical conclusions that the Board cannot ignore or disregard, 
see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Dr. S did not provide any reasoning or rationale as to 
how the Veteran's diabetic retinopathy contributed to his 
decreased vision.  The Court has held that the value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. 
S also failed to indicate whether these visual acuity findings 
were corrected distant vision.  The February 2009 VA examiner, 
however, elaborated on his findings, noting that the Veteran had 
a history of macular degeneration requiring Lucentis injections 
in both eyes.  The Veteran also had a history of 
neovascularization and bilateral cataracts.  The examiner 
concluded that these disabilities were the root of the Veteran's 
visual impairment, rather than the non-proliferative diabetic 
retinopathy that was found to be mild and stable since treatment.  

The Board recognizes that the Veteran believes he is entitled to 
a compensable disability rating for his diabetic retinopathy.  
During his June 2010 hearing, the Veteran testified to blind 
spots in his vision and blurry vision.  As a lay person, the 
Veteran is competent to testify to these symptoms.  Lay 
assertions may serve to support a claim for service connection 
when they relate to the occurrence of events that are observable 
as a lay person or the presence of a disability or symptoms of a 
disability that are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  However, the 
Veteran is not competent to relate these symptoms to his diabetic 
retinopathy.  See Routen, 10 Vet. App. at 186; see also Bostain, 
11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  According to the February 2009 VA examiner, these 
symptoms were attributable to nonservice-connected disabilities.  
Therefore, the Veteran's testimony does not demonstrate 
entitlement to a compensable disability rating.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, as outlined above, the Veteran's 
diabetic retinopathy has not resulted in impairment of visual 
acuity or visual field at any time during the pendency of this 
claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to an initial 
compensable disability rating for non-proliferative diabetic 
retinopathy must be denied.

Diabetic Neuropathy of the Lower Extremities

The Veteran contends that he is entitled to disability ratings in 
excess of 20 percent for his service-connected diabetic 
neuropathy of the right and left lower extremities.  However, as 
outlined below, the preponderance of the evidence of record 
demonstrates that the Veteran has not been entitled to a 
disability rating in excess of 20 percent for his diabetic 
neuropathy of the right or left lower extremity at any time 
during the pendency of this claim.  

For historical purposes, the Veteran was originally granted 
service connection for peripheral neuropathy of the lower 
extremities in an October 2007 rating decision.  A disability 
rating of 10 percent was assigned to each lower extremity under 
Diagnostic Code 8520, effective as of October 1, 2007.  In 
September 2008, the Veteran submitted a claim seeking an 
increased disability rating for his peripheral neuropathy of the 
right and left lower extremities.  In a December 2008 rating 
decision, the Veteran's disability ratings were increased to 20 
percent, effective as of September 29, 2008 - the date VA 
received the Veteran's increased disability rating claim.  The 
Veteran appealed this decision to the Board in June 2009.  

The Veteran was afforded a VA examination of the lower 
extremities in November 2008.  The Veteran reported a constant 
cold feeling in his feet followed by severe pain and sensitivity 
of the toes.  He reported that this pain occurred daily and that 
the problems with his feet were climbing up his legs.  Motor 
examination revealed muscle function to be normal in the lower 
extremities bilaterally.  A sensory examination revealed 
decreased sensation to vibration, pain and light touch in a 
stocking fashion to mid-calf bilaterally.  Position sense was 
found to be normal.  Reflex examination revealed reflexes to be 
normal in the lower extremities bilaterally.  The examiner also 
concluded that the Veteran did not suffer from muscle atrophy, 
abnormal muscle tone or bulk, abnormal movements, impaired gait 
and balance or any functional impairment of a joint.  The 
examiner diagnosed the Veteran with diabetic peripheral painful 
sensory and autonomic neuropathy.  It was noted that the Veteran 
previously worked as a truck driver until he underwent back 
surgery.  

The Veteran underwent an additional VA examination for his 
diabetes in March 2009.  The examiner noted that the Veteran 
suffered from bilateral peripheral neuropathy of the lower 
extremities with paresthesias, loss of sensation and pain.  
Examination of the lower extremities revealed normal temperature, 
color, dorsalis pedis pulse and posterior tibial pulse.  The legs 
were noted to be absent of hair.  Motor examination was deemed to 
be normal as were deep tendon reflexes.  There was sensory loss, 
with decreased light touch and absent pin prick sensation in a 
sock pattern to the mid-calf.  The examiner diagnosed the Veteran 
with peripheral neuropathy of the bilateral lower extremities.  
It was again noted that the Veteran was employed as a truck 
driver until he retired in 2000 due to his back.  

Finally, the Veteran was afforded a VA examination in August 2009 
for the purpose of determining employability.  It was noted that 
the Veteran suffered from bilateral peripheral neuropathy of the 
lower extremities.  The Veteran reported numbness and burning in 
his toes with sensitivity to touch.  The Veteran indicated that 
the pain came and went occurring approximately three times per 
week.  He denied any poorly healing wounds on his feet and it was 
noted that he was not treating the condition with any medication.  
Examination revealed no motor loss of the lower extremities, but 
there was evidence of sensory loss.  A reflex examination was 
found to be normal.  The examiner concluded that this disability 
resulted in no impact on the Veteran's activities of daily living 
or his profession or occupation.  The examiner based this opinion 
on the fact that the Veteran was disabled due to a nonservice-
connected back condition.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 20 
percent for his diabetic neuropathy of either lower extremity.  
The Veteran is currently rated under Diagnostic Code 8520, which 
provides ratings for paralysis of the sciatic nerve.  Diagnostic 
Code 8520 provides that mild incomplete paralysis is rated 10 
percent disabling; moderate incomplete paralysis is rated 20 
percent disabling; moderately severe incomplete paralysis is 
rated 40 percent disabling; and severe incomplete paralysis, with 
marked muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion of 
knee weakened or (very rarely) lost, is rated 80 percent 
disabling.  According to the Veteran's November 2008 VA 
examination, the Veteran suffered from feelings of cold and 
decreased sensation in his lower extremities.  However, reflexes, 
muscle function and muscle tone were normal at this time.  The 
same results were noted upon examination in March 2009 and August 
2009.  The August 2009 VA examiner was also of the opinion that 
this disability had no impact on the Veteran's activities of 
daily living or his profession or occupation.  Therefore, the 
Veteran's bilateral peripheral neuropathy of the lower 
extremities is more appropriately characterized as moderate 
rather than as moderately severe.  

The Board has again considered whether referral for extra-
schedular consideration is warranted.  The Veteran's bilateral 
peripheral neuropathy of the lower extremities has been found to 
cause pain and decreased sensation.  However, such impairment is 
contemplated by the rating criteria.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Furthermore, the August 2009 VA examiner 
concluded that the Veteran's peripheral neuropathy did not result 
in occupational impairment.  There is also no evidence to suggest 
that the Veteran has suffered from frequent periods of 
hospitalization because of this disability.  The rating criteria 
reasonably describe the Veteran's disability and referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has again considered whether a 
staged rating is appropriate.  However, as outlined above, the 
Veteran's diabetic neuropathy of the lower extremities has only 
been manifested by moderate symptomatology during the pendency of 
the claim, such as decreased sensation and objective sensations 
of pain and coldness.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claims of entitlement to 
disability ratings in excess of 20 percent for peripheral 
neuropathy of the left and right lower extremity must be denied.

Diabetic Neuropathy of the Upper Extremities

The Veteran contends that he is entitled to initial disability 
ratings in excess of 10 percent for his service-connected 
diabetic neuropathy of the upper extremities.  However, as 
outlined below, the preponderance of the evidence of record 
demonstrates that the Veteran's peripheral neuropathy of the 
upper extremities is best characterized as mild, rather than as 
moderate.  As such, a higher disability rating is not warranted.  

For historical purposes, the Veteran was granted service 
connection for diabetes mellitus with bilateral upper extremity 
peripheral neuropathy in a December 2008 rating decision.  
Subsequently, in a March 2009 rating decision, the Veteran was 
assigned separate disability ratings of 10 percent under 
Diagnostic Code 8515 for his peripheral neuropathy of the right 
and left upper extremity, effective as of November 1, 2008.  The 
Veteran appealed this decision to the Board in June 2009.  

The Veteran was afforded a VA examination of the upper 
extremities in November 2008.  Motor examination revealed muscle 
function to be normal in both upper extremities.  A sensory 
examination revealed decreased sensation to vibration, pain and 
light touch in the dorsum of both hands.  Position sense was 
normal.  Reflex examination revealed normal reflexes in the upper 
extremities bilaterally.  The examiner also concluded that the 
Veteran did not suffer from muscle atrophy, abnormal muscle tone 
or bulk, abnormal movements or any functional impairment of a 
joint.  The examiner diagnosed the Veteran with diabetic 
peripheral painful sensory and autonomic neuropathy.  It was 
noted that the Veteran previously worked as a truck driver until 
he underwent back surgery.  

The Veteran underwent an additional VA examination for his 
diabetes in March 2009.  The examiner noted that the Veteran 
suffered from bilateral peripheral neuropathy of the upper 
extremities with paresthesias, loss of sensation and pain.  
Examination of the lower extremities revealed normal temperature, 
color, and radial pulse.  Motor examination was deemed to be 
normal as were deep tendon reflexes.  There was sensory loss, 
with decreased light touch and absent pin prick sensation in a 
glove pattern to the level of the wrist.  The examiner diagnosed 
the Veteran with peripheral neuropathy of the bilateral upper 
extremities.  It was again noted that the Veteran was employed as 
a truck driver until he retired in 2000 due to his back.  

Finally, the Veteran was afforded a VA examination in August 2009 
for the purpose of determining employability.  It was noted that 
the Veteran suffered from bilateral upper extremity peripheral 
neuropathy with symptoms of numbness in the palms and fingers 
that came and went.  This condition was noted to be stable.  
Examination revealed no motor loss of the upper extremities, but 
there was evidence of sensory loss.  A reflex examination was 
found to be normal.  The examiner opined that the Veteran's 
subjective complaints associated with his neuropathy were in no 
way disabling.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to disability ratings in excess of 10 
percent for his bilateral peripheral neuropathy of the upper 
extremities.  Diagnostic Code 8515 provides ratings for paralysis 
of the median nerve.  Diagnostic Code 8515 provides that mild 
incomplete paralysis is rated 10 percent disabling on the major 
side and 10 percent on the minor side; moderate incomplete 
paralysis is rated 30 percent disabling on the major side and 20 
percent on the minor side; and severe incomplete paralysis is 
rated 50 percent disabling on the major side and 40 percent on 
the minor side.  Complete paralysis of the median nerve, with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make a 
fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction of 
the thumb at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances, is rated 70 percent disabling on 
the major side and 60 percent on the minor side.  

According to the November 2008 VA examiner, the Veteran had 
normal motor function without muscular atrophy or abnormal muscle 
tone.  Reflexes were also normal but there was decreased 
sensation.  These same findings were made upon examination in 
March 2009 and August 2009.  The August 2009 VA examiner also 
concluded that this condition was stable and that the Veteran's 
subjective complaints were in no way disabling.  As such, the 
Veteran's peripheral neuropathy of the upper extremities is more 
appropriately characterized as mild rather than as moderate.  

The Board has again considered whether referral for 
extraschedular consideration is warranted.  However, the 
Veteran's peripheral neuropathy of the upper extremities has been 
found to cause decreased sensation.  However, such impairment is 
contemplated by the rating criteria.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  Furthermore, the August 2009 VA examiner 
concluded that the Veteran's peripheral neuropathy was in no way 
disabling.  There is also no evidence to suggest that the Veteran 
has suffered from frequent periods of hospitalization because of 
this disability.  The rating criteria reasonably describe the 
Veteran's disability and referral for consideration of an 
extraschedular rating is, therefore, not warranted.  

The Board recognizes that the Veteran believes he is entitled to 
a disability rating in excess of 10 percent for his service-
connected peripheral neuropathy of the upper extremities.  During 
his June 2010 hearing, the Veteran testified to an increased 
feeling of numbness in his hands resulting in difficulty in 
holding a cup of coffee.  However, while the Board is 
sympathetic, this testimony does not demonstrate that the 
Veteran's overall symptomatology is moderate rather than mild.  
According to the August 2009 VA examiner, the Veteran did not 
experience any disability as a result of these symptoms.  As 
such, this testimony does not demonstrate entitlement to a 
disability rating in excess of 10 percent.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has again considered whether a 
staged rating is appropriate.  However, as outlined above, the 
Veteran's diabetic neuropathy of the upper extremities has only 
been manifested by mild symptomatology during the pendency of the 
claim, such as decreased sensation a.  As such, staged ratings 
are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claims of entitlement to initial 
disability ratings in excess of 10 percent for peripheral 
neuropathy of the left and right upper extremity must be denied.

PTSD

The Veteran contends that he is entitled to a disability rating 
in excess of 50 percent for his service-connected PTSD.  However, 
the preponderance of the evidence of record demonstrates that the 
Veteran has not been entitled to a disability rating in excess of 
50 percent at any time during the pendency of this claim.  As 
such, the claim must be denied.  

For historical purposes, the Veteran was granted service 
connection for PTSD in a July 2003 rating decision.  A disability 
rating of 30 percent was assigned under Diagnostic Code 9411, 
effective as of March 19, 2003.  In September 2008, VA received a 
claim from the Veteran seeking entitlement to an increased 
disability evaluation for his PTSD.  The RO increased the 
Veteran's disability evaluation to 50 percent in a December 2008 
rating decision, effective as of September 29, 2008.  The Veteran 
appealed the assigned disability evaluation to the Board in June 
2009.  

Upon filing his claim, the Veteran was afforded a VA examination 
for his PTSD in November 2008.  The Veteran reported that he was 
married at the time of the examination and that he had one son 
whom he saw once every two to three weeks.  The Veteran denied 
any other social interactions.  The Veteran and his wife reported 
an increase in his symptomatology with worsening nightmares, 
isolation, poor sleep and paranoia.  The Veteran denied 
experiencing any suicidal or homicidal ideations.  The Veteran's 
mood was noted to be angry and his affect was irritable.  
Examination revealed the Veteran to be appropriately dressed with 
slow speech.  The Veteran was found to be oriented to person and 
place, but he was not oriented to time in that he thought it was 
October rather than November.  The examiner concluded that the 
Veteran had unremarkable thought content and that his judgment 
was intact.  However, the examiner felt the Veteran's insight was 
not intact in that he did not understand that he had a problem.  
There was no evidence of hallucinations, panic attacks, 
inappropriate behavior, obsessive or ritualistic behavior, or 
impaired impulse control.  The Veteran's memory was intact at the 
time of examination.  The examiner diagnosed the Veteran with 
PTSD and major depressive disorder that was moderate and assigned 
a Global Assessment of Functioning (GAF) score of 52.  The 
examiner opined that there was not total occupational or social 
impairment as a result of PTSD and that the Veteran did not 
suffer from deficiencies in areas such as judgment, thinking, 
family relations, work or mood.  There was, however, reduced 
reliability due to PTSD in that the Veteran had a loss of 
interest and that he avoided interpersonal relationships.  

The Veteran underwent a VA outpatient mental evaluation in June 
2008.  There were no suicidal or homicidal ideations, paranoia or 
hallucinations.  The Veteran's grooming and hygiene were deemed 
to be good as well.  The Veteran's speech was spontaneous and 
relevant and his thought processes were logical and goal-
directed.  The Veteran's insight was deemed to be adequate at 
this time.  The examiner diagnosed the Veteran with PTSD and 
assigned a GAF score of 70.  It was noted that the Veteran's PTSD 
was now stable as a result of medication.  A GAF score of 70 was 
again assigned upon evaluation in July 2008 and the Veteran's 
PTSD was again described as stable.  

The Veteran was again treated for his psychiatric disorder in 
February 2009.  The Veteran denied any suicidal thoughts.  He was 
again evaluated on an outpatient basis in May 2009.  The 
Veteran's wife reported that his paranoia had decreased and that 
their marital relationship was improving.  The Veteran again 
denied suicidal or homicidal ideations.  The examiner concluded 
that the Veteran's grooming and hygiene were good and that his 
speech was relevant and spontaneous.  His thought processes were 
logical and goal-directed and his thought content was relevant.  
The Veteran's insight was also found to be adequate.  The Veteran 
was diagnosed with PTSD and a GAF score of 40 was assigned at 
this time.  It was noted that the Veteran appeared to have a 
psychosis characterized by delusions of infidelity.  

The Veteran was afforded an additional VA examination for his 
PTSD in August 2009.  The examiner noted that the Veteran began 
to develop symptoms of psychosis in November 2008 with paranoia 
that his wife was being unfaithful.  This was noted to create 
stress on the marital relationship, but the Veteran's overall 
social relationships and functioning were deemed to be unchanged 
since the previous VA examination.  Examination revealed the 
Veteran to be appropriately dressed.  His speech was described as 
hesitant.  His affect was noted to be constricted but his mood 
was good.  The Veteran was found to be oriented in all spheres 
with unremarkable thought processes and content.  There was no 
history of suicidal or homicidal thoughts, delusions, 
hallucinations or panic attacks.  The Veteran's impulse control 
was found to be good and his memory was normal.  The examiner 
concluded that the Veteran's PTSD symptoms were moderate and not 
as severe as they were during his previous examination of 
November 2008.  The examiner diagnosed the Veteran with PTSD, 
major depressive disorder, psychosis and somnambulism.  A GAF 
score of 55 was assigned at this time.  The examiner concluded 
that the Veteran did not suffer from total occupational and 
social impairment as a result of his PTSD or deficiencies in 
areas such as judgment, thinking, family relations, work or mood.  
There was reduced reliability and productivity due to his 
paranoia and symptoms of PTSD.  

The Veteran was afforded another VA examination in August 2009 
before a separate examiner for the purpose of determining his 
employability.  It was noted that the Veteran was receiving 
Social Security disability benefits due to a back disability.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a disability rating in excess of 50 
percent for his service-connected PTSD.  The General Rating 
Formula for Mental Disorders, including Diagnostic Code 9411, at 
38 C.F.R. § 4.130 provides the following ratings for psychiatric 
disabilities.  A 50 percent rating is warranted if it is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.  

According to the November 2008 and August 2009 VA examinations, 
the Veteran did not suffer from occupational and social 
impairment with deficiencies in most areas, such as work, family 
relationships, thinking or mood.  The record also demonstrates 
that the Veteran has consistently denied suicidal ideations and 
there has been no evidence of obsessional rituals.  The Veteran's 
speech, while described as slow in November 2008 and hesitant in 
August 2009, has not been described as illogical, obscure or 
irrelevant.  The Veteran's impulse control has also been found to 
be good during both VA examinations and he denied panic attacks 
during these examinations as well.  The Veteran also does not 
suffer from spatial disorientation and he does not neglect his 
personal appearance or hygiene.  Finally, the evidence of record 
demonstrates that the Veteran is capable of maintaining effective 
relationships in that he has been married to his wife throughout 
the pendency of this claim.  In fact, their relationship was 
noted to be improving during the February 2009 VA outpatient 
evaluation.  The preponderance of the evidence, therefore, 
demonstrates that the Veteran has not been entitled to the next-
higher disability rating of 70 percent at any time during the 
pendency of this claim.  

Likewise, the preponderance of the evidence demonstrates that the 
Veteran is not entitled to the highest disability rating of 100 
percent.  Upon examination in November 2008 and August 2009, it 
was noted that the Veteran did not suffer from total occupational 
and social impairment as a result of his PTSD.  The Veteran has 
also not exhibited symptoms such as gross impairment in thought 
processes or communication.  He has routinely denied delusions, 
hallucinations, or homicidal ideations.  Finally, the Veteran was 
found to be oriented in all spheres upon examination in August 
2009, and his memory has consistently been found to be normal.  
As such, a 100 percent disability rating is not appropriate in 
this case.  

In making the above determination, the Board has considered the 
fact that the Veteran was assigned GAF scores of 40 in 2009.  GAF 
is a scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV)).  Scores ranging from 31 to 40 represent some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  GAF 
scores in and of themselves are not controlling, and they must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  The psychiatric evaluation 
associated with the GAF score of 40 notes that the Veteran had 
relevant and spontaneous speech with logical, relevant and goal-
directed thoughts.  Therefore, the Veteran's objective 
symptomatology contradicts a finding of some impairment in 
reality testing or communication, or, major impairment of 
thinking.  As such, the Board does not find the GAF scores of 
40 to be controlling in this matter.  

Furthermore, the Veteran was also assigned GAF scores of 70 in 
2008, which reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  The Veteran was also 
assigned a GAF score of 52 upon examination in November 2008 and 
a GAF score of 55 upon examination in August 2009.  These scores 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Therefore, 
GAF scores alone do not reflect entitlement to an increased 
disability evaluation in the present case.  

The Board has again considered whether referral for 
extraschedular consideration is warranted.  However, the 
Veteran's PTSD is manifested by symptoms such as sleep 
impairment, depression and occupational and social impairment.  
However, such impairment is contemplated by the rating criteria.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Furthermore, the 
August 2009 VA examiner concluded that the Veteran's PTSD did not 
result in total occupational impairment or occupational 
deficiencies.  There is also no evidence to suggest that the 
Veteran has ever been hospitalized because of this disability.  
The rating criteria reasonably describe the Veteran's disability 
and referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

The Board recognizes that the Veteran believes he is entitled to 
a disability rating in excess of 50 percent for his service-
connected PTSD.  During his June 2010 hearing, the Veteran 
testified to increased depression.  However, symptoms of 
depression are already well-compensated by a 50 percent 
disability rating.  The Veteran did not provide any testimony to 
demonstrate entitlement to higher disability rating.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has again considered whether a 
staged rating is appropriate.  However, as outlined above, the 
Veteran's PTSD has not resulted in total occupational and social 
impairment or deficiencies in most areas, such as work, family 
relations, thinking, or mood, at any time during the pendency of 
the claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability rating in excess of 50 percent for PTSD must be 
denied.

Earlier Effective Dates

Relevant Laws and Regulations

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  An exception to this rule provides that the effective 
date of an award for increased disability compensation shall be 
the earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is received 
within one year from such date; otherwise, it is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  When considering the appropriate effective date for 
an increased rating, VA must consider the evidence of disability 
during the period one year prior to the application.  See Hazan 
v. Gober, 10 Vet. App. 511 (1997).  

Generally then, to determine an appropriate effective date for an 
increased rating, the Board must determine when a claim for an 
increased rating was received and, if possible, when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 510(a); 38 C.F.R. § 
3.151(a).  A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  If a formal claim is received 
within one year of an informal claim, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.  

The submission of certain medical records may constitute an 
informal claim for an increase in disability compensation.  38 
C.F.R. § 3.155(a).  When considering "informal claims" based on 
medical records, the "date of claim" will be the date of 
treatment for VA or uniformed services report of examination, 
hospitalization, or treatment and the date of receipt for 
evidence from a private physician, layman, state, or other 
institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).  

Peripheral Neuropathy of the Lower Extremities

The Veteran contends that he is entitled to an effective date 
prior to September 29, 2008 for the assignment of a 20 percent 
disability rating for his peripheral neuropathy of the lower 
extremities.  However, the preponderance of the evidence of 
record demonstrates that the Veteran is not entitled to a 20 
percent disability rating prior to September 29, 2008.  

The Veteran was afforded a VA examination for his diabetes 
mellitus in October 2007.  The Veteran was noted to suffer from 
mild decrease in sensation to pinprick testing, but monofilament 
and light touch testing were normal in both feet.  Also, 
temperature, color and dorsalis pedis pulse were normal 
bilaterally.  There was also no motor loss.  

The Veteran was subsequently granted service connection for 
peripheral neuropathy of the right and left lower extremity in an 
October 2007 rating decision.  The Veteran was assigned a 10 
percent disability evaluation, effective as of October 1, 2007.  
The Veteran did not submit a notice of disagreement regarding 
this decision.  On September 29, 2008, VA received a claim from 
the Veteran seeking entitlement to a higher disability rating for 
his peripheral neuropathy of the lower extremities.  While this 
claim was received within one year of the October 2007 rating 
decision, it is not a valid notice of disagreement.  A notice of 
disagreement is a statement from a Veteran or his representative 
expressing dissatisfaction or disagreement with an adjudicative 
determination.  38 C.F.R. § 20.201.  While special wording is not 
required, the notice of disagreement must be in terms which can 
be reasonably construed as disagreement with the previous 
determination.  Id.  The Veteran's September 2008 statement 
indicates that he wanted his disability evaluations reevaluated 
because he felt they had worsened since the prior evaluation.  
The Veteran also requested to be scheduled for new examinations.  
Nowhere in this statement did the Veteran express disagreement 
with the October 2007 rating decision.  As such, this statement 
is construed as a new claim for an increased disability rating, 
rather than as a notice of disagreement in response to the 
October 2007 rating decision.  

As discussed in the previous section regarding these 
disabilities, the Veteran was afforded a VA examination of the 
lower extremities in November 2008.  Based on this examination, 
the RO increased the Veteran's disability rating for his 
peripheral neuropathy of the right and left lower extremities to 
20 percent under Diagnostic Code 8520, effective as of September 
29, 2008, in a December 2008 rating decision.  VA received a 
notice of disagreement from the Veteran's representative in 
January 2009, indicating that the Veteran should be awarded an 
earlier effective date.  The effective date of September 29, 2008 
was confirmed in a March 2009 statement of the case, which the 
Veteran appealed to the Board in June 2009.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to an effective date prior to September 
29, 2008 for the assignment of a 20 percent disability rating.  
As already noted, the effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An 
exception to this rule provides that the effective date of an 
award for increased disability compensation shall be the earliest 
date as of which it is factually ascertainable that an increase 
in disability has occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Upon review of the Veteran's October 2007 VA examination, which 
was performed approximately one year prior to receipt of the 
Veteran's increased disability evaluation claim in September 
2008, the Veteran suffered from mild loss of sensation.  There is 
no further evidence pertaining to the Veteran's peripheral 
neuropathy prior to his claim of September 2008.  This evidence 
does not suggest that the Veteran was entitled to a 20 percent 
disability rating for his peripheral neuropathy one year prior to 
filing his increased disability rating claim.  Under Diagnostic 
Code 8520, a 20 percent disability rating is warranted when there 
is evidence of moderate incomplete paralysis of the sciatic 
nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Mild loss 
of sensation does not demonstrate moderate paralysis.  Therefore, 
there is nothing of record to demonstrate entitlement to an 
effective date prior to September 29, 2008, the date of the 
Veteran's claim for an increased disability evaluation, for the 
assignment of a 20 percent disability rating.  

The Board has also considered an argument posited by the 
Veteran's representative in December 2008.  According to the 
representative, the appropriate effective date should be January 
24, 2008 because the Veteran filed a claim for TDIU based on his 
PTSD, peripheral neuropathy and diabetes at this time.  However, 
the Veteran did not indicate at this time that his service-
connected disabilities had worsened.  Furthermore, the January 
2008 claim indicates that the Veteran was unemployable as a 
result of numerous nonservice-connected disabilities, including 
hearing loss, a back disability, a lung disorder and a heart 
disorder.  The Veteran also made no reference to diabetic 
neuropathy in his claim for TDIU.  As such, this document does 
not qualify as an increased disability evaluation claim for these 
issues.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to an 
effective date prior to September 29, 2008 for the assignment of 
a 20 percent disability rating for peripheral neuropathy of the 
right and left lower extremities must be denied.

PTSD

The Veteran also contends that he is entitled to an effective 
date prior to September 29, 2008 for the assignment of a 50 
percent disability evaluation for his PTSD.  However, the 
evidence of record demonstrates that the Veteran is not entitled 
to a disability rating of 50 percent prior to September 29, 2008.  

The record demonstrates that the Veteran was granted service 
connection for PTSD in a July 2003 rating decision.  A 30 percent 
disability rating was assigned, effective as of March 19, 2003.  
The Veteran subsequently filed a claim for an increased 
disability rating for his PTSD on September 29, 2008.  The 
Veteran's representative has argued that the proper effective 
date should be January 24, 2008 because the Veteran filed a claim 
for TDIU based, in part, on his PTSD at this time.  However, the 
Veteran did not indicate that his PTSD had worsened when he filed 
this claim and he did not suggest that he was unemployable due 
solely to his PTSD.  Rather, the Veteran indicated that he was 
unemployable due to a culmination of multiple disabilities, 
including a number of nonservice-connected disabilities.  Also, 
in the remarks section of this claim, the Veteran only related 
his unemployability to a previous back surgery, heart surgery, 
and his failing eyesight.  Therefore, this document does not 
serve as a claim for an increased disability evaluation for PTSD.  

Nonetheless, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The record 
demonstrates that the Veteran was afforded a VA examination for 
his PTSD in April 2008 for the purpose of determining 
unemployability.  Examination revealed no history of suicidal 
attempts , no panic attacks, and no impairment of memory.  The 
examiner assigned a GAF score of 65, and concluded that the 
Veteran did not suffer from reduced reliability and productivity 
as a result of his PTSD symptoms.  As previously noted, a 50 
percent rating is warranted if the PTSD is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130.  

The first evidence suggesting that the Veteran is entitled to a 
disability rating of 50 percent is the November 2008 VA 
examination finding that the Veteran suffered from reduced 
reliability and productivity due to his PTSD symptoms.  
Therefore, the appropriate disability rating is September 29, 
2008 -the date VA received the Veteran's claim for an increased 
disability rating.  Even if the Board were to accept the 
Veteran's representative's argument that the Veteran filed an 
increased disability rating claim in January 2008, which the 
Board is not conceding, the Veteran would still not be entitled 
to an earlier effective date since the date entitlement arose was 
later than January 2008.  See 38 C.F.R. § 3.400.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to an 
effective date prior to September 29, 2008 for the assignment of 
a 50 percent disability evaluation for PTSD must be denied.








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating in excess of 20 percent for 
diabetes mellitus is denied.  

Entitlement to an initial compensable disability evaluation for 
non-proliferative diabetic retinopathy is denied.  

Entitlement to a disability evaluation in excess of 20 percent 
for peripheral neuropathy of the right lower extremity is denied.  

Entitlement to a disability evaluation in excess of 20 percent 
for peripheral neuropathy of the left lower extremity is denied.  

Entitlement to a disability evaluation in excess of 10 percent 
for peripheral neuropathy of the right upper extremity is denied.  

Entitlement to a disability evaluation in excess of 10 percent 
for peripheral neuropathy of the left upper extremity is denied.  

Entitlement to a disability rating in excess of 50 percent for 
PTSD is denied.  

Entitlement to an effective date prior to September 29, 2008 for 
the assignment of a 20 percent disability rating for peripheral 
neuropathy of the right lower extremity is denied.  

Entitlement to an effective date prior to September 29, 2008 for 
the assignment of a 20 percent disability rating for peripheral 
neuropathy of the left lower extremity is denied. 

Entitlement to an effective date prior to September 29, 2008 for 
the assignment of a 50 percent disability rating for PTSD is 
denied.  


REMAND

The Veteran contends that he is entitled to TDIU benefits due to 
his service-connected disabilities.  The Veteran is currently 
service-connected for PTSD (rated as 50 percent disabling); 
diabetes mellitus (rated as 20 percent disabling); right lower 
extremity peripheral neuropathy (rated as 20 percent disabling); 
left lower extremity peripheral neuropathy (rated as 20 percent 
disabling); right upper extremity peripheral neuropathy (rated as 
10 percent disabling); left upper extremity peripheral neuropathy 
(rated as 10 percent disabling); tinnitus (rated as 10 percent 
disabling); a scar behind the right ear (rated as 10 percent 
disabling); mild non-proliferative diabetic retinopathy (rated as 
0 percent disabling); and erectile dysfunction (rated as 0 
percent disabling).  While the Veteran meets the percentage 
requirements outlined at 38 C.F.R. § 4.16(a), the evidence of 
record does not presently demonstrate that the Veteran is totally 
unemployable as a result of his service-connected disabilities.  

The Veteran filed his claim for TDIU benefits in January 2008.  
In his claim, the Veteran reported that he was unable to work due 
to a heart condition, a back disability, an eye condition, PTSD, 
and a lung condition.  It was also noted in the remarks section 
of the Veteran's claim that he had been disabled for the past 5 
years because he had back surgery in 2000, open heart surgery in 
2003, and deteriorating vision.  Therefore, it appears that the 
Veteran is alleging unemployability, in part, due to a heart 
condition.  However, the Veteran is not currently service-
connected for a heart condition, and this issue has been referred 
to the RO for proper adjudicatory action.  In determining whether 
the Veteran is entitled to a TDIU rating, nonservice-connected 
disabilities may not be considered.  38 C.F.R. § 4.19.  

The Board, therefore, finds that the claim of entitlement to TDIU 
benefits is inextricably intertwined with the issue of 
entitlement to service connection for a psychiatric disorder, 
since a grant of the benefits sought could result in an increased 
overall disability evaluation.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).  As such, the Board defers ruling on this matter 
until after the mandates of the Remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Upon adjudication of the Veteran's claim 
of entitlement to service connection for a 
heart condition, the AMC should readjudicate 
the Veteran's claim of entitlement to TDIU.  
If the benefit sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC), containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


